DETAILED ACTION
	This office action is in response to the amendment filed on 29 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-13 are currently pending: 1-13 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 29 July 2022), with respect to the rejection of claims 1-13 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-13.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
	Further, in view of changes made to claim 5 in response to issues raised in a previous Office Action, the objection to claim 5 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-10 and 13 are rejected under U.S.C. 103 as being unpatentable over Schackmuth et al (US 2013/0282624 A1; Schackmuth), in view of Ahn O.G. (KR 20180101283 A; Ahn).
RE Claim 1, Schackmuth discloses a display control device comprising: processing circuitry (Schackmuth: fig. 1, ‘computing/client’ 18 coupled with ‘display device’ 56 (display comprising processing circuitry)) performing a process of: acquiring a design value indicating a value as a control target and an actual value indicating an actual measurement value for state information indicating states of a plurality of target areas (Schackmuth: figs. 9-10, illustrating ‘compare to target’ selection for comparing acquired ‘target’ values with acquired ‘actual’ values, fig. 11, illustrating ‘compare to other stores’ selection for displaying ‘actual’ values by store (actual measurement value indicating states of a plurality of targets); [0012], acquire ‘target’ energy consumption values (design values), [0087], display acquired ‘target’/design values and acquired ‘actual’ values);
generating a graphic indicating the design value and generating a graphic indicating the actual value on a basis of position coordinates of the generated graphic indicating the design value (Schackmuth: figs. 9-10, illustrating ‘actual’ values graphics (e.g., darkly shaded bar graphs), and ‘target’/design values graphics (e.g., lightly shaded bar graphs); [0087], disclosing the display of an ‘actual’ value bar graph adjacent to a design/target value bar graph; note, by virtue of being adjacent to the design/target bar graph graphic, the position coordinates of the ‘actual’ value bar graph are generated based on position coordinates of the design value bar graph); and
in a first embodiment discloses performing control to display the generated graphic indicating the design value and the generated graphic indicating the actual value, at respective positions on a same screen of a display device (Schackmuth: figs. 9-10, illustrating the display of generated ‘actual’ values graphics and generated ‘target’/design values graphics on a same display screen; [0087], disclosing the display of a generated ‘actual’ value bar graph adjacent to a generated design/target value bar graph for a plurality of dates), while
in a second embodiment Schackmuth discloses performing control to display the graphic indicating the actual value generated on a same screen of a display device for each of the target areas (Schackmuth: fig. 11, showing the display of ‘actual’ value bar graphs for a plurality of stores/target areas; [0088], “Turning to FIG. 11, dashboard 22 is also capable of displaying comparisons of a restaurant's consumption in a given period to that of other restaurants”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Schackmuth’s second display embodiment with their first display embodiment thereafter performing control to display the generated graphic indicating the design value and the generated graphic indicating the actual value, at respective positions on a same screen of a display device for each of the target areas. Further, the motivation for combining Schackmuth’s second and first display embodiment would have been to make it easy for a store owner/analyst to see which stores appear to be more efficient in managing energy consumption since comparisons between stores can be made by viewing a same screen of a display device.
However, although Schackmuth does not expressly teach,
Ahn (in the field of displaying price fluctuation information) discloses the concept of generating a graphic indicating a first value and generating a graphic indicating a second value, wherein respective shapes of the graphics differ from one another (Ahn: fig. 8B, illustrating a plurality of graphics, where a first graphic (e.g., 401, 411 and 421) and a second graphic (e.g., 402, 412 and 422), have different shapes; [0087-0088], disclosing the display of information shown in fig. 8B), and generating the graphics so that the respective shapes are superimposed and have a common center of gravity regardless of any difference in the values (Ahn: fig. 8B, illustrating pairs of superimposed shapes, where center points of first shapes (e.g., 402, 412 and 422) coincide with center points of respective second shapes (e.g., 402, 412 and 422); [0088, 0101], disclosing the display of centered ‘overlapping’ graphic objects; note, Ahn’s ‘overlapping’ graphics are centered and appear symmetric with each other. Therefore, Ahn’s graphics are interpreted as having a common center of gravity regardless of any difference in values).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ahn’s concept of generating superimposed graphics different in shape and having a common centroid regardless of differences in value with Schackmuth’s display control device, which generates a graphic indicating a design value and generates a graphic indicating an actual value, so the combined Schackmuth/Ahn display control device generates the graphic indicating the design value and the graphic indicating the actual value using graphics that allow the respective shapes of the graphic indicating the design value and the graphic indicating the actual value to be distinguished from each other when the graphic indicating the design value and the graphic indicating the actual value are superimposed and displayed with the common center of gravity. Further, the motivation for combining Ahn’s concept of generating superimposed graphics with Schackmuth’s display control device would have been to help users of the combined device quickly grasp differences in design and actual values of target areas (Ahn, [0083]).
RE Claim 5, Schackmuth/Ahn discloses the display control device according to claim 1, and Schackmuth further teaches the process acquires related information related to the design value and the actual value (Schackmuth: [0093], acquisition of extrinsic factors related to operation of a store, such as transaction volume, building size, and weather (Schackmuth’s extrinsic factors are interpreted as ‘related information’)), the process includes analyzing the related information on a basis of an analytical criterion indicating under which condition the related information is to be analyzed for each unit time of a time axis (Schackmuth: [0093], disclosing the calculation of store-wise normalized total energy usage over a given time period, where said normalized total energy usage is based on one or more said extrinsic factors), generating a graphic indicating the related information on a basis of a result of the analysis and a preset parameter, and calculating position coordinates of the graphic indicating the related information (Schackmuth: [0093], “the dashboard application causes the normalized target energy usage value for the time period to be displayed and compared to the actual energy usage value … If a universal nominal target value is one of the inputs to the formula, that nominal target value is based on expected values of the extrinsic factors, and the nominal target value is normalized based on deviations from those expected values” (calculation of position coordinates of a graphic showing ‘normalized’ values is implied. Further, Schackmuth’s universal nominal target value is interpreted as a preset parameter), and display the graphic indicating the related information on a basis of the position coordinates of the graphic indicating the related information calculated (Schackmuth: [0093], ““the dashboard application causes the normalized target energy usage value for the time period to be displayed and compared to the actual energy usage value” (display of ‘normalized’ total energy graphic and actual energy usage graphic)), while
Ahn in addition teaches display a second graphic on a same screen of a display device on which a first graphic is superimposed (Ahn: fig. 8B, illustrating pairs of superimposed shapes on a same display screen, where center points of first shapes (e.g., 402, 412 and 422) coincide with center points of respective second shapes (e.g., 402, 412 and 422), fig. 9a, and fig. 14a; [0096], disclosing displayed content shown in fig. 9a corresponds to the area displayed on a screen).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ahn’s second graphic displayed on a same screen of a display device with Schackmuth’s display of a graphic indicating related information so the combined Schackmuth/Ahn display control device displays the graphic indicating related information on a same screen of the display device. Additionally, the motivation for combining Ahn’s second graphic displayed on a same screen with Schackmuth’s display control device would have been to make it easy for users to ‘see’ the difference between design values and actual measured values.
RE Claim 7, Schackmuth/Ahn discloses the display control device according to claim 5, and Schackmuth also teaches wherein the process disposes the graphic indicating the related information at a preset position depending on either a size of the graphic indicating the design value or a size of the graphic indicating the actual value (Schackmuth: [0093], “the dashboard application causes the normalized target energy usage value for the time period to be displayed and compared to the actual energy usage value … If a universal nominal target value is one of the inputs to the formula, that nominal target value is based on expected values of the extrinsic factors, and the nominal target value is normalized based on deviations from those expected values” (display of ‘normalized’ target energy usage value dictates size of graphic indicating the design value, and therefore causes the graphic indicating related information to be disposed at a preset position)).
RE Claim 8, Schackmuth/Ahn teaches the display control device according to claim 7, and in addition Schackmuth discloses dispose the graphic indicating the related information for each unit time of a time axis or for entire time (Schackmuth: figs. 9-10, illustrating display of ‘target’ bar plots for a plurality of days; [0093], “the dashboard application causes the normalized target energy usage value for the time period to be displayed and compared to the actual energy usage value”).
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 9, Schackmuth/Ahn discloses the display control device according to claim 1, and Schackmuth also teaches the process generates a graphic indicating a total value of the design values and a graphic indicating a total value of the actual values for a plurality of dates (Schackmuth: figs. 9-10, illustrating total ‘target’ value and total actual value bar plots for a plurality of times/dates; [0087], disclosing the display of an ‘actual’ total value bar graph adjacent to a design/target total value bar graph for a plurality of dates), and the process generates a graphic indicating a total value of actual values for a plurality of target areas (Schackmuth: fig. 11, illustrating the display of ‘actual’ value bar graphs for a plurality of stores/target areas; [0088], “Turning to FIG. 11, dashboard 22 is also capable of displaying comparisons of a restaurant's consumption in a given period to that of other restaurants”), while
Shackmuth/Ahn discloses display the graphic indicating the total value of the design values for the plurality of target areas and the graphic indicating the total value of the actual values of the plurality of target areas generated on a same screen of the display device (see claim 5).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Schackmuth/Ahn’s generation and display of a graphic for a plurality of target areas with their generation of a graphic indicating a total value of the design values and a graphic indicating a total value of the actual values so the modified display control device generates and displays the graphic indicating the total value of the design values for the plurality of target areas and the graphic indicating the total value of the actual values of the plurality of target areas generated on a same screen of the display device. In addition, the motivation for combining Schackmuth/Ahn’s methods would have been to make it easy for a store owner/analyst to see which stores appear to be more efficient in managing energy consumption since comparisons between stores can be made by viewing a same screen of a display device.
RE Claim 10, Schackmuth/Ahn teaches the display control device according to claim 5.
	Additionally, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 9 and are, therefore, rejected under the same rationale.
RE Claim 13, Schackmuth discloses a display control method (Schackmuth: abstract, “An integrated system and method are provided for energy, state and operation monitoring and control ... A dashboard application of the system provides a user interface guiding user responses to energy, state, and operational/service alerts and enabling user-input scheduled control settings”) comprising: acquiring a design value indicating a value as a control target and an actual value indicating an actual measurement value for state information indicating states of a plurality of target areas (Schackmuth: [0012], obtaining target amounts of energy usage (e.g., design values), and historical amounts of energy usage (e.g., actual measurement values) for a plurality of restaurant stores (e.g., target areas)).
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 11-12 are rejected under U.S.C. 103 as being unpatentable over Schackmuth, in view of Ahn, and further in view of Nakasu et al (US 8,902,257 B2; Nakasu).
RE Claim 11, Schackmuth/Ahn discloses the display control device according to claim 9.
Yet, even though Schackmuth/Ahn does not expressly teach,
Nakasu (in the general field of image processing) discloses performing control of a display by enlarging a region/area among the regions/areas indicating the total value of the design values and the total value of the actual values of the plurality of target areas that are under display control and reducing a region/area other than the designated region/area (Nakasu: claim 3, “the deformation information calculating unit calculates a magnifying center and the magnifying ratio in the first region, based on a shape and a size of the first region and a shape and a size of the second region … based on the magnifying center and the magnifying ratio, said image deformation unit magnifies the image included in the first region while reducing an image included in the second region”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Nakasu’s performing control of a display by enlarging a region/area among the regions/areas and reducing regions/areas other than the designated region/area with Schackmuth/Ahn’s display control device performing control of a display to display a region comprising a graphic of a designated period among graphics indicating the total value of the design values and the total value of the actual values of a plurality of target areas under display control so the combined Schackmuth/Ahn/Nakasu display control device enlarges a graphic of a designated period and reduces a graphic of a period other than the designated period. Further, the motivation for combining Nakasu’s performing control of a display with Schackmuth/Ahn’s display control device would have been to emphasize the designated period and de-emphasize other periods while also ensuring the display of information in the designated period and the display of as much of other, undesignated periods as possible.
RE Claim 12, Schackmuth/Ahn teaches the display control device according to claim 10.
Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 11 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 2-4 are allowed.
Claim 6 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims (claim 5) and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 2, Schackmuth teaches a control device comprising: processing circuitry (Schackmuth: fig. 1, ‘computing/client’ 18 coupled with ‘display device’ 56 (display comprising processing circuitry)) performing a process of: acquiring a design value indicating a value as a control target and an actual value indicating an actual measurement value for state information indicating states of a plurality of target areas (figs. 9-10, illustrating ‘compare to target’ selection for comparing acquired ‘target’ values with acquired ‘actual’ values, fig. 11, illustrating ‘compare to other stores’ selection for displaying ‘actual’ values by store (actual measurement value indicating states of a plurality of targets); [0012], [0087]); generating a graphic indicating the design value and generating a graphic indicating the actual value on a basis of position coordinates of the generated graphic indicating the design value (Schackmuth: figs. 9-10, illustrating ‘actual’ values graphics (e.g., darkly shaded bar graphs), and ‘target’/design values graphics (e.g., lightly shaded bar graphs); [0087]); and performing control to display the graphic indicating the design value and the graphic indicating the actual value generated on a same screen of a display device for each of the target areas (Schackmuth: figs. 9-10, illustrating the display of ‘actual’ values graphics and ‘target’/design values graphics on a same display screen; [0087], disclosing the display of an ‘actual’ value bar graph adjacent to a design/target value bar graph for a plurality of dates, and fig. 11, showing the display of ‘actual’ value bar graphs for a plurality of stores/target areas; [0088], “Turning to FIG. 11, dashboard 22 is also capable of displaying comparisons of a restaurant's consumption in a given period to that of other restaurants”), while
Ahn discloses generate a graphic indicating a first value and a graphic indicating a second value using graphics that allow shapes of the graphic indicating the first value and the graphic indicating the second value to be distinguished from each other when the graphic indicating the first value and the graphic indicating the second value are superimposed and displayed while centers of gravity are matched (Ahn: fig. 8B, illustrating pairs of superimposed shapes, where center points of first shapes (e.g., 402, 412 and 422) coincide with center points of respective second shapes (e.g., 402, 412 and 422); [0087-0088, 0101]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the process includes: generating the graphic indicating the design value by calculating a height of the graphic indicating the design value so that a maximum value and a minimum value of the design value are within a range of a preset parameter for each unit time of a time axis to be displayed and calculating a width of the graphic indicating the design value depending on the unit time of the time axis and calculating position coordinates of the generated graphic indicating the design value; and calculating position coordinates of the graphic indicating the actual value using the position coordinates of the graphic indicating the design value for each unit time of the time axis on a basis of a difference between the design value and the actual value or a ratio of the actual measurement value to the design value, wherein the process performs control to display the graphic indicating the design value and the graphic indicating the actual value for each of the target areas on a basis of the position coordinates of the graphic indicating the design value calculated and the position coordinates of graphic indicating the actual value calculated”.
As per claim 6, Schackmuth/Ahn discloses the display control device according to claim 5.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the process acquires a plurality of pieces of the related information, and the process determines whether or not to analyze second related information on a basis of an analysis result obtained by analyzing first related information among the plurality of pieces of the related information on a basis of the analytical criterion and, in a case where the second related information has been analyzed on a basis of the analytical criterion, generates the graphic indicating the related information on a basis of the analysis result of the second related information and calculates the position coordinates of the graphic indicating the related information”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Ahn, in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611